Proceeding under article 78 of the Civil Practice Act to review an order of the *936Commissioner of Motor Vehicles revoking the petitioner’s operator’s license upon a finding that petitioner was guilty of reckless driving in violation of section 58 of the Vehicle and Traffic Law. There was substantial evidence before the commissioner to justify the determination. There was proof that the petitioner had operated her automobile on a narrow curving road up a blind hill, on the wrong side of the road, and had collided with a vehicle coming in the opposite direction which was on its own side of the road. Furthermore, there was proof that the petitioner had failed to sound her horn despite the fact that her view was obstructed (Vehicle and Traffic Law, § 67, subd. 1). Order unanimously confirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.